EU tomato imports from Morocco (Petition 1565/2009) (debate)
The next item is the debate on the oral question to the Commission on EU tomato imports from Morocco (Petition 1565/2009 by José Maria Pozancos (Spanish)), by Erminia Mazzoni, on behalf of the Committee on Petitions - B7-0211/2011).
Mr President, ladies and gentlemen, the question we submitted as the Committee on Petitions shows that our Committee was not satisfied with the answer that the Commission gave to the issue raised by the Spanish Federation of Associations of Producers and Exporters of Fruits, Vegetables, Flowers and Live Plants.
In fact, the Commission focused its attention on the responsibility of Member States in setting prices, without considering the specific point made by the petition, which was to report irregular imports of tomatoes and other vegetables from Morocco.
These alleged irregularities have, in fact, already been noted for some years by the regulatory body OLAF, which has pointed to the abusive application of the method for deduction provided for by Regulation (EC) No 3223/1994, which establishes three different methods of calculation. The consequences of this situation are lower revenues for the European Union, unfair competition and breach of market rules, as well as the gradual impoverishment of European producers and exporters, with seriously alarming situations reported, in particular, in Spain, Greece, Portugal, France and Italy.
The Commission is negotiating a new bilateral agreement with Morocco, and once again this agreement seems to not be taking these alarming facts into consideration, but to be continuing along the path towards implementation of a flow of exports from Morocco to the European Union which is totally unregulated and does not comply with European law.
I think this is a subject we should focus on. It is a subject which relates to and touches on a currently sensitive nerve, which is that of migration flows. In fact, this great mass of people coming from the countries along the North African coast, including Morocco, to the European Union often involves farm labourers, as the recent events in Rosarno show.
We are struggling to receive them. Above all, we are struggling as the European Union, and particularly as Italy, to offer them a livelihood. Further reducing the potential for agricultural production in our countries, and therefore in France, Spain, Italy and Portugal, which are having serious problems at the moment, would cause all kinds of damage. I would like to know what the Commission intends to do.
Vice-President of the Commission. - Mr President, if you will allow me, I will try to answer several questions that were raised in this petition. I would like to thank Mrs Mazzoni for bringing up this question so we can clarify our position on this matter.
First, I would like to assure the House that the Commission monitors the quantity of tomatoes imported from Morocco closely, attentively, using a cross-checking system based on designation of quantities imported by Moroccan operators and daily import records kept by national customs authorities. The Commission, until today, does not have any proof of systemic fraud or systemic failure of the system that was put in place. We have the information concerning one case, to which I will come back a little later. This is related to the year 2007, when OLAF indeed emphasised that the system as it stands at present could result in opportunistic behaviour but not necessarily involving irregular behaviour.
It is recalled that the application of the entry price system and the levying of possible import duties in connection with this mechanism are the exclusive competence of the customs authorities of the Member States.
Another aspect to this question, which is quite important, is the international context of this matter, something that is really dominated by the Doha Round, which has not yet been completed. Any change to the entry price system and its current application mechanism could have a detrimental impact on the results achieved so far. The new bilateral agreement with Morocco preserves the interests of the European producers by maintaining the system of monthly tariff quotas of tomatoes and strict control of the quantities imported.
In addition, the agreement provides for improved cooperation and greater transparency in terms of market data in the fruit and vegetable sector. The quantitative increase in the tomatoes quota has been limited to 52 000 tonnes, which is well below traditional trade levels, and the increase is progressive and staggered over four marketing years, thereby preserving current market shares and the traditional supply to the European Union. The Commission therefore considers that any change to the current entry price system must respect the terms of the relevant international agreements.
The Commission ensures that the regulation is properly applied and therefore has carried out the investigation through OLAF. This is probably the case Mrs Mazzoni is referring to; whether there are irregularities as a result of incorrect interpretation of the implementing regulation. However, it is the responsibility of the national customs authorities to follow up on the results of the investigation. Recuperation is in progress but the publication of the data is strictly the responsibility of the competent customs authorities.
As regards the organisation of surveillance; this was one of the items that was raised by Mrs Mazzoni. Here, I have to say that the Commission, as I said, monitors tomato imports from Morocco using a cross-checking system. The quantities imported and reported by the Moroccan authorities on a weekly basis are monitored. The data is then compared with the data provided by the national customs authorities, who survey the system, and also by Eurostat. I think that we have very good and precise information and, if there were some systematic fraud and systematic irregularities, we would definitely spot it and take action.
Mr President, I would firstly like to express my gratitude to the Committee on Petitions for its hard work following the complaint brought by the Spanish Federation of Associations of Producers and Exporters of Fruits, Vegetables, Flowers and Live Plants, based on the report published by OLAF, the European Anti-Fraud Office, in 2007. I believe this report's conclusions are extremely clear and justify only too well action on the part of the European Commission - which should have addressed this matter a long time ago - to clarify the operation of the entry price regime, at least in relation to the tomato sector.
However, not only having failed to take any action to prevent the different types of fraud made possible by the current Entry Price Regulation, the Commission has negotiated a new agriculture agreement with Morocco without having first resolved the shortcomings of the import regime currently in place.
Ladies and gentlemen, it is time for the European Commission to take its responsibilities seriously, to start investigating where and how fraud is being committed, and, potentially, to demand payment of any unpaid customs duties. I believe that there is no way that a new agreement with Morocco should be ratified until all the details we have set out are resolved.
Our aim is not to hinder new international agreements, but to ensure that such agreements will not seriously damage the interests of European producers, and that the rules laid down in those agreements will be adhered to.
Where the new agreement with Morocco is concerned, all the European fruit and vegetables sector is demanding is a guarantee that the terms agreed will, in fact, be observed. This will only be made possible by reforming the entry price regime. We cannot have a new agreement with Morocco until we have a new system for entry prices. We will not be able to ratify the agreement that the Commission has already concluded.
Moreover, if this supervisory role is to be played by the Member States, they should be required to make a significant financial contribution. However, it is also true that we have long been calling for a European borders and customs system similar to that of the United States, so as to ensure effective control.
According to the Spanish farmers who presented a petition to the European Parliament, underpriced imported Moroccan tomatoes pose a threat to European food producers. They are referring to the underpriced minimum rate which was set at approximately EUR 46 per 100 kg in a preferential import-export agreement between the EU and Morocco. According to EUROSTAT, Morocco exported over 70 000 tonnes of tomatoes in December 2010, which is over double the quota foreseen in the agreement between the EU and Morocco. This is what has caused heavy losses to European producers, never mind the losses from customs payments. OLAF has already commented on this matter, stating in its 2007 report that there may be irregularities in the importing of tomatoes from Morocco in connection with the underpricing of tomatoes in comparison with the initial price agreed by the EU, which, in effect, allows for the non-payment of additional customs duties. In adding my voice to that of other members of the Committee on Petitions, I would, however, like to ask whether the Commission has any intention of revising rules of this kind, and of possibly recovering the unpaid customs duties.
on behalf of the ALDE Group. - Mr President, last October, I tabled a written question to the Commission concerning the discrepancies between the figures in the different EU services on the EU import of tomatoes from Morocco.
In 2008, there were about 100 000 tonnes in difference between DG TAXUD and Eurostat. The Commission answered that it had observed the problem and was solving it, but it is not clear to me whether the Commission will achieve what European citizens and European producers deserve.
In the European Union, we import tomatoes not only from Morocco but also from other third countries. We should find a way for negotiations to be very fair to everyone and not at the expense of the European agriculture sector. We should also find a way to control what we are importing from other countries outside the EU, especially in some northern European ports. Without effective border controls, the European agriculture sector will have a very difficult future.
If European production of tomatoes is damaged by the EU-Morocco Agreement, it will be very difficult to regain production on EU soil. The rules and the obligations should be applied to everyone, which means fair competition. What we cannot accept is the application of different rules and duties to a European producer and an agricultural producer outside the EU. Accepting this means accepting the loss in competitiveness of our agricultural sector and a huge effect on the labour force in Europe. I am in favour of free trade, but under symmetric conditions of production and information. If they do not exist, free trade is not fair trade and competition is not fair competition.
Finally, I do not think that Parliament should ratify the EU-Morocco Agreement without the inclusion of clauses concerning the labour market, the social dimension and the environment in Morocco. If this does not happen, we may lose our European farming activity and our food chain industry.
Mr President, we raised several warnings during the debate on trade agreements on agricultural produce between Morocco and other Mediterranean countries, such as Egypt and Israel. We warned that if these were concluded, they would further increase the pressure faced by farmers in the EU to lower production prices, especially in countries like Portugal, and exacerbate the additional difficulties in disposing of their products. We condemn the liberalisation of trade in fruit and vegetables, which are typically Mediterranean products, as this would lead to large supermarkets stocking lower priced products, which are often exempt from the same rules and standards as those imposed on farmers in the EU. We would like to point out that the liberalisation of trade for agricultural produce promotes models of intensive production for export which favour big agribusiness at the expense of small and medium-sized farming, family farming, and supply for local and regional markets. All this has negative consequences on the sovereignty, security and quality of food, and on the environment.
This situation was the reason for our warnings, which the Commission has regrettably ignored, and is continuing to do so. It has ignored the need to defend the interests of EU producers, ensuring fair prices for production and business continuity, especially for small and medium-sized farming. Moreover, we now know that the Commission also ignored the report by the European Anti-Fraud Office (OLAF), which denounced irregularities in the importing of tomatoes from Morocco, in a report acknowledging the impact of these imports on lowering tomato prices in the EU market. Not content with this, in the new agricultural chapter in the Association Agreement with Morocco, the Commission has decided to further increase tomato imports to the EU.
When will this liberal fundamentalism, which sacrifices everything to the interests of a few major European corporations and multinational exporters, finally be curbed? How does the Commission intend to make amends to European producers for the damage that it has clearly caused them? We will leave you with these questions.
(ES) Mr President, the tomato growers of the Canary Islands, Murcia, Andalusia and the Community of Valencia, all of them European Union producers, need the Commission to take robust action with regard to an unfair situation which is causing them serious damage. Fraud is being committed, and you know it.
Thanks to its agreement with the EU, Morocco benefits from an entry price to which it does not adhere. In addition, we should not only look at 2007, but also at 2010. The Commission is well aware that Spanish tomato growers have to compete with Moroccan growers under unfair conditions, as they must bear much higher production costs stemming from the strict European standards on quality, food safety and workplace safety, as well as restrictions on pesticides which are not required of third countries.
Even so, our growers, with great effort and commitment to quality, continue to work hard to save their crops. Thus, it is unacceptable for the Commission to ignore the malfunctioning of the entry price regime, whose complexity encourages fraud, as the European Anti-Fraud Office itself does, and for the Commission to look the other way when the tomato quotas agreed with Morocco are being contravened.
It is not enough for the Commission to tell us that surveillance is the responsibility of the Member States. If they fail in their duties, the Commission must act. It is intolerable for regulations on Moroccan import quotas to be breached, and for the applicable customs duties to go unpaid, without the Commission taking any action.
The Commission would have us approve a new agreement with Morocco. Unless we are given assurances that the price system will be modified to prevent unfair competition between Moroccan and Spanish produce, we will certainly not be supporting that initiative.
It is your obligation to ensure adherence to agreements, but it is also your obligation to defend the interests of growers in the Canary Islands, Murcia, Valencia, and Andalusia. Do it before it is too late.
(ES) Mr President, calls for the Entry Price Regulation to be modified began in 2003. This Parliament, the Member States, Spain and France, with the support of Italy, Greece, and Portugal, have all requested it.
The reason for this lies in the fact that the regulation is not being properly applied, with certain duties being left unpaid and a biased calculation method being used. As a consequence, the sector suffers, we have unfair competition, and the Member States receive less revenue from customs duties.
The Special Corps of Fruit and Vegetable Inspectors has verified this, pointing out that Article 5 of the regulation allows a biased application and, as has been said earlier in this House, OLAF, the European Anti-Fraud Office, has stated that the calculation method used enables non-payment of additional duties.
It is up to the Commission to resolve this issue. A solution must be provided, to the production system and to the Member States. This situation has been going on for 16 years.
The sector is suffering. The European fruit and vegetable sector, along with the Spanish fruit and vegetable sector in Valencia, Murcia and Andalusia, are all suffering, and a solution is needed. Consumers are also affected by this situation.
(IT) Mr President, ladies and gentlemen, the petition under discussion today has arrived at a time when Parliament's Committee on Agriculture and Rural Development and its Committee on International Trade are debating the new chapter on agriculture in the agreement with Morocco.
The European Anti-Fraud Office (OLAF) confirms that there have been irregularities in the calculation of duties on tomato imports and that this has been damaging to European producers, the very same producers who are expressing their concern at the expected increase in tomato and fruit and vegetable imports in general that will take place if the agreement is signed.
We are obviously sensitive to the concerns brought about by bilateral agreements where the agricultural element is often sacrificed for the sake of broader industrial interests. It is not a good way to proceed, and we will continue to repeat this to the European Commission. However, I would like to point out that the current economic and political crisis throughout the Maghreb area should lead us to consider this agreement carefully and with greater solidarity.
(ES) Mr President, as requested by the petitioners from the Spanish Federation of Associations of Producers and Exporters of Fruits, Vegetables, Flowers and Live Plants, the Commission needs to modify - and here I am repeating the request put forward by Spain and other Member States - some of the articles of the regulation to which we are referring.
Focusing on the calculation method for establishing entry prices, one of the three methods currently used, must be removed, specifically the one known as the 'deductive' method. This is the most necessary change, bearing in mind that importers choose the method that, at any given time, allows them to avoid paying additional duties.
Now that the new agreement with Morocco is pending adoption by this Parliament for its entry into force, the Commission would certainly prove its worth by correcting the system once and for all. We are calling for this once again today, as properly working entry prices are the compensation that our growers can reasonably expect when its entry into force is agreed upon.
(IT) Mr President, Commissioner, ladies and gentlemen, I believe that today's debate following the petition presented by the Spanish Federation of Associations of Producers and Exporters of Fruits, Vegetables, Flowers and Live Plants is apt and well-timed, in view of the fact that the commercial agreement with Morocco is being discussed in Parliament at the same time.
It is clear that the petition raises an issue to which the Commission does not yet seem to have provided an answer. This House strongly calls for the answer to be given before the new agreement is signed, because it is not acceptable that European farmers should continue to pay the price of this desire for free trade that is pervading Europe.
We need to defend and safeguard our farmers, not only with regard to tomato production, but also with regard to all fruit and vegetable production, which would be severely affected by this indiscriminate opening up of the market.
(IT) Mr President, ladies and gentlemen, the criticisms that we have heard here this morning in connection with the petition presented are understandable. I think there is still a long way to go before we can ensure that a possible general agreement on agricultural products with Morocco receives consensus approval. On the one hand, the agreement must respect the need for balance, and not cause serious difficulties for European agricultural producers. On the other, it must respect the need for clear and transparent rules of competition on agricultural markets. This is the path to follow in order to ensure that the relationship between the European Union and Morocco is a positive one.
I therefore invite the Commission to look for suitable solutions that do not lose sight of the producers' interests, but which also do not lose sight of a renewed policy of generosity towards Morocco, particularly in view of the events taking place in the Maghreb.
It would be very useful to understand, and I do not want us to end up effectively importing tomato pickers, instead of agricultural products and tomatoes. It is therefore important to carry out a thorough investigation in order to create a new European policy.
(ES) Mr President, I believe that the 'business as usual' policy has already been the cause of many misfortunes for us in the past. Therefore, we must be very cautious, particularly with regard to the current situation in North Africa. Precisely because of this, I would like to join in with those who have said that, under the current circumstances, it is scarcely appropriate to move forward with the trade agreement with Morocco.
As rapporteur for the opinion of the Committee on Fisheries, I believe we need thorough clarification of the progress being made in the current framework. We must also clearly demand that any tomatoes - or any other produce - entering the European Union arrive under the same conditions as are demanded of local growers. In the absence of this assurance, we should - indeed must - rethink the entire framework, and this is what I hope this House will also do.
Rather than adopting a protectionist policy, I believe there is a need for firm commitment to fair trade. We must also be free of any doubts as to what the framework is, so that we are able to know and to act as responsibly as possible.
(ES) Mr President, I must thank all my fellow Members who have understood the problem of the Mediterranean region, the Spanish delegation, and all those who understand that we in the Canary Islands, Murcia, Valencia and Almeria, in addition to being frustrated at the Commission's failure to honour its agreements, and to having seen many companies forced out of business, remain the entry point for immigrants from sub-Saharan Africa, the entry point for Moroccan immigrants, and a buffer against the crisis. This is because we are currently supporting, at a time of utter economic penury, people who come to work and are able to send money home to their families.
Therefore, I believe that the Commission must also behave responsibly with regard to the competences granted to it by the Treaties. I believe the Commission has not given any thought to the need to defend the interests of the public, or to the need to prevent an indiscriminate policy which, moreover, makes us import produce grown in extremely dubious phytosanitary conditions.
(DE) Mr President, one of the reasons the internal market was established was so as to provide European consumers with better protection. Consumers have a right to be able to buy healthy, fairly produced products throughout the European Union.
Opening up the market - in other words, a controlled import quota - must therefore be subject to at least three requirements being met. Firstly, there must be clear control of the quantity of imports permitted. This relates mainly to the quantitative aspect. Secondly, the quality of the products must also be controlled. This also relates to production standards. Thirdly, the impact on farmers in the European Union needs to be taken into consideration. Business that harms third parties - and here, this generally means business that favours industry to the detriment of agriculture - must be prevented.
I therefore ask the Commission to subject the agreement with Morocco to further careful scrutiny and not to sign it until it has undergone a further review.
(FR) Mr President, I should like to thank the Spanish producers who submitted this timely petition to us.
Indeed, for months now, we in Parliament have been warning the Commission of the danger to our internal market of a number of bilateral agreements. Clearly, we are sensitive to the issue of Morocco's development. Clearly, we know that creating stability for the Moroccan people in their own country is the best possible solution, and that it will stop us from having to solve numerous immigration problems in the future. However, when the Commission tells us that a new agreement will simply ratify a situation, we can plainly see, through the reports by the European Anti-Fraud Office (OLAF), that the situation to which the Commission refers is not the real solution.
Furthermore, I should like to alert the Commission to another point. We are told that the negotiated - the renegotiated - agreements will enable us to support Moroccan producers. Which producers are we talking about, though? The exporters are primarily large agri-food companies that have set up huge farms in Morocco. Small Moroccan producers are not the ones who benefit from our agreements, as they do not have the capacity to produce in conditions acceptable to the European market. Let us not confuse the issue, but do not mislead the MEPs either: that is my request to the Commission.
Vice-President of the Commission. - Mr President, if you will allow me, I will start with some figures because they were referred to by several speakers in their statements. I will use the Comext data for this.
EU imports of tomatoes from Morocco grew from 185 000 tonnes in the 1999-2000 season to 295 000 tonnes in 2009-2010, following the normal trend of fresh fruit and vegetable imports from all over the world. At the same time, total additional EU imports of tomatoes increased from 242 000 tonnes to 493 000 tonnes. I have to underline that Morocco's share of total EU imports actually decreased from 76% to 59%. EU tomato production varies between 16 and 18 million tonnes per year, of which 6.5 to 7.5 million tonnes are destined for the fresh market. I think that it is very good to bear these figures in mind so that we can keep this discussion and the size of the problem in proportion.
Regarding the new agreement with Morocco, we in the Commission believe that it is modest and balanced. If it is adopted, the Commission will, of course, ensure that all its conditions and rules are fully respected. Additional quantities under the tariff rate quota will be kept below the traditional average of supplies to the EU. The current average annual level is 300 000 tonnes. With an additional 52 000 tonnes, there will be 285 000 tonnes within the tariff rate quota, so there will still be scope for 15 000 tonnes of imports under the usual erga omnes regime.
Turning to another problem raised, namely, the claim that we failed to act, I really cannot accept that because we did not find any systemic failure in the system. There was one case that was also presented here today in which OLAF investigated the problem and referred the whole file with the findings to the French court, which did not support the full extent of OLAF's findings, but nevertheless, the partial recovery of unpaid duties has started.
I would also like to assure this House that, regarding control of phytosanitary standards, the Commission is assuring the highest possible control and the highest possible level of standards for every import of fresh fruit and vegetables to the European Union. At the same time, I have to say that I understand the vigilance of the Members of the European Parliament and the vigilance of the agricultural sector on these very pertinent issues. I would like to assure them that, if the organisations have concrete evidence of fraud, they are invited to bring this to the attention of the Commission, which will carefully analyse it and take appropriate action if needed.
The debate is closed.
(The sitting was suspended at 11:35 and resumed at 12:00)